DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
The foreign priority application JP 2019-202291, filed on November 07, 2019 has been received and it is acknowledged.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohashi et al. (US 2016/0259242).
With regard to claim 1, Ohashi et al. teach a resist composition comprising a base resin (B), a photoacid generator (C), and an organic solvent (D) (par.0064), wherein the base resin (B) includes a repeating unit of formula (2) with acid labile groups XA (par.0065).
The examples of base resins (B) show that the resins do not contain a repeating unit having an aromatic group substituent (see par.0152).
The photoacid generator (PAG)(C) may be a compound of formula:

    PNG
    media_image1.png
    113
    297
    media_image1.png
    Greyscale
(par.0112), which is equivalent to a photo-acid generator (B) of formula (B-1), wherein n=1, B1 is a hydrogen atom, B2 is a trifluoromethyl group, m=0, W1 is a cyclic divalent hydrocarbon group with 7 carbon atoms and having an oxygen atom, W2 is a monovalent cyclic group with 10 carbon atoms having no heteroatoms, and M+ is represented by the formula (b1): 
    PNG
    media_image2.png
    89
    108
    media_image2.png
    Greyscale
.
Therefore, the resist composition of Ohashi et al. is equivalent to the resist composition in claim 1. In the alternative, it would have been obvious to one of ordinary 
With regard to claim 2, the compound above meets the limitations for a photo-acid generator of formula (B1) wherein W1 is a cyclic divalent hydrocarbon containing a lactone ring structure having 7 carbon atoms.
With regard to claims 3 and 4, the compound above meets the limitations for a photo-acid generator of formula (B1) wherein W2 is a polycyclic monovalent hydrocarbon group with 10 carbon atoms and not containing a heteroatom.
With regard to claims 5-8, the compound above meets the limitations for a photo-acid generator of formula (B1) wherein Rf is a group of formula (Rf-2).
With regard to claim 9, Ohashi et al. teach that the resist may comprise a polymeric surfactant including a repeating unit of formula:

    PNG
    media_image3.png
    142
    103
    media_image3.png
    Greyscale
(par.0131).
This polymer is equivalent to the resin (D) comprising a repeating of formula (D-1), wherein RA is methyl, R51 and R52 are hydrogen atoms, R53 is a single bond, and R54 is a hydrogen atom.
With regard to claims 10 and 11, Ohashi et al. teach a process comprising the steps of:

-exposing the resist film; and
-developing the exposed resist film (par.0137).
The exposure may be done with ArF excimer laser or KrF excimer laser (par.0137).
With regard to claims 12-16, Ohashi et al. teach that the exposure may be done by immersion lithography using a liquid between the resist and the mask (par.0137). Ohashi et al. further teach that the resist is provided with a water-insoluble protective coating (par.0137), which implies that the immersion liquid is water (refractive index of 1.0).

Terminal Disclaimer
The terminal disclaimer filed on July 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued from the copending Application No. 17/198,575 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

-the objection to the disclosure is withdrawn following the applicant’s amendment to the specification;
-the provisional rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 8, 10, 11, and 15-22 of copending Application No. 17/198,575 in view of Kamimura et al. (US 2013/0101812) is withdrawn following the filing of a Terminal Dosclaimer; and
-the rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Sagehashi et al. (US 2012/0100486) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1-16 are shown in paragraphs 4 and 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujiwara et al. (US 2016/0320698) teach a resist composition comprising a polymer comprising a recurring unit with an acid labile group X6 (par.0027). The examples in par.0348 show that the polymer does not comprise a repeating unit having an aromatic substituent.
Fujiwara et al. further teach that resist composition further comprises an acid generator which a salt with an anion of formula (4A) (par.0028) and an organic solvent 

    PNG
    media_image4.png
    110
    292
    media_image4.png
    Greyscale
 (par.0139 and par.0146).
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANCA EOFF/Primary Examiner, Art Unit 1722